Citation Nr: 0506704	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-23 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for left ear hearing 
loss.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a fungus infection 
of the feet.

4.  Entitlement to an increased (compensable) rating for 
malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1968 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 2004, the 
veteran testified before the undersigned via a video 
conference from the RO.

The issue of service connection for left ear tinnitus has 
been raised.  The Board refers this issue to the agency of 
original jurisdiction (AOJ) for appropriate action.


FINDINGS OF FACT

1.  The veteran served in combat in Vietnam.  

2.  The veteran has PTSD which is attributable to service.  

3.  The veteran has left ear hearing loss disability which is 
attributable to service.  

4.  In August 2004, the Board received written notification 
from the veteran's representative that the veteran withdrew 
his appeal as to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for a fungus infection of the feet.

5.  In August 2004, the Board received written notification 
from the veteran's representative that the veteran withdrew 
his appeal as to the issue of entitlement to an increased 
rating for malaria.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.304(f), 4.125 (2004).

2.  Left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.385 
(2004).

3.  The criteria for withdrawal of a notice of disagreement 
by the veteran as to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for a fungus infection of the feet have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.204 
(2004).

4.  The criteria for withdrawal of a notice of disagreement 
by the veteran as to the issue of entitlement to an increased 
rating for malaria have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.201, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD and Left Ear Hearing Loss Disability

To implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  First, VA has a duty to notify the claimant and 
his/her representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim. 38 U.S.C.A. § 5103A.  In this case, the veteran was 
notified of the directives of VCAA in August 2001 and in 
November 2001.  His claim was developed in a manner 
consistent with VCAA.  Since his claims of service connection 
for PTSD and left ear hearing loss are being granted, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.


PTSD

The veteran's DD Form 214 shows that the veteran received the 
combat action ribbon and, thus, served in combat.  He served 
in the Marines Corp in Vietnam.
In a May 2004 letter, the veteran's treating VA psychiatrist 
and a social worker submitted a joint letter which stated 
that the veteran had been diagnosed as having PTSD and had 
been treated for that disorder since December 2003.  They 
related his PTSD to his service in Vietnam.  

At his personal hearing and in correspondence of record, the 
veteran stated that he was in combat in Vietnam, participated 
in combat missions, saw others shot dead in the head and 
killed other ways, and saw others wounded.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

In this case, the veteran participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  He engaged in combat with the 
enemy.  He has alleged that his stressors consisted or his 
participation in combat and seeing others being killed and 
wounded.  The Board finds that the veteran's testimony and 
statements are credible and consistent with the 
circumstances, conditions, and hardships of his service.  The 
veteran's stressors were combat-related.  The veteran's lay 
testimony and statements are accepted in this case as 
conclusive evidence of the stressors' occurrences and no 
further development or corroborative evidence is required.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki, 6 
Vet. App. at 98.  

The veteran served in combat, his stressors are credible, he 
has PTSD, and his PTSD has been attributed by competent 
evidence to his Vietnam service.  

The Board will next address the diagnostic component of this 
case.  A review of the record shows that PTSD has been 
diagnosed by competent evidence.  To warrant service 
connection for PTSD, 38 C.F.R. § 3.304(f) provides that the 
diagnosis must conform to 38 C.F.R. § 4.125(a), and follow 
the DSM-IV.  Moreover, the diagnosis of PTSD must be based on 
demonstrated combat status or on verified stressors.  The VA 
psychiatrist diagnosed the veteran as having PTSD due to the 
credible stressors.  

The Board points out that the question of whether a stressor 
is sufficient to cause PTSD is a medical question which must 
be answered by a person competent to made a medical 
assessment.  The VA psychiatrist has done so.  The Board will 
also consider if the diagnosis of PTSD conforms to 38 C.F.R. 
§ 4.125(a), and follows the DSM-IV.  In reviewing the VA 
psychiatrist's letter, the Board finds that the 
psychiatrist's diagnosis does conform to the pertinent 
criteria.  The psychiatrist thoroughly reviewed the criteria 
in his letter.  

The veteran has a diagnosis of PTSD which is attributable to 
his combat service in Vietnam.  His diagnosis conforms to 38 
C.F.R. § 4.125(a), and follows the DSM-IV.  Therefore, 
service connection for PTSD is warranted in this case.


Left Ear Hearing Loss Disability

The veteran's service medical records show that his whispered 
voice testing on the separation examination in January 1970 
was 15/15.  

During the 1970's, the veteran was afforded audiometric 
testing when he underwent physicals in an effort to become a 
police officer or fireman.  

On the first undated physical, pure tone thresholds, in 
decibels, were as follows in the left ear:




HERTZ



500
1000
2000
3000
4000






LEFT
10
15
40
30
25

In April 1976, pure tone thresholds, in decibels, were as 
follows in the left ear:




HERTZ



500
1000
2000
3000
4000






LEFT
15
15
45
35
30

In July 1977, pure tone thresholds, in decibels, were as 
follows in the left ear:




HERTZ



500
1000
2000
3000
4000






LEFT
10
15
45
40
20

VA records dated in January 2004 noted that the veteran had 
hearing loss in his left ear.  

In February 2004, the veteran was afforded audiometric 
testing.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
25
60
60
70

The examiner noted that the veteran's report that he had 
noise exposure from guns and explosions while in Vietnam.  
Sensorineural hearing loss of the left ear was shown on 
examination.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran served in combat, as previously indicated.  Thus, 
he is entitled to consideration of 38 U.S.C.A. § 1154(b).

Where a combat veteran alleges he suffers disease or injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  38 U.S.C.A. § 1154 makes it clear that 
special considerations attend the cases of combat veterans.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service. 38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the United States Court of Appeals 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, VA must determine whether 
the veteran has proffered "satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease."  If a veteran produces credible evidence that would 
allow a reasonable fact-finder to conclude that the alleged 
injury or disease was incurred in service, then the veteran 
has produced "satisfactory evidence" to satisfy the first 
requisite step of analysis under the stated provision.  This 
determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists. At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

In this case, the Board finds that the veteran is competent 
to report that his ability to hear decreased after exposure 
to loud noises during combat service as he stated during his 
hearing.  The veteran's combat service is demonstrated in the 
record.  Thus, his allegations that his duties included being 
exposed to loud noises such as guns and explosions are 
credible.  They are credible because the record generally 
reflects that the veteran was involved in patrols against the 
enemy and came into contact with enemy fire.  His statement 
is consistent with the circumstances, conditions, or 
hardships of his service.  Thus, the Board accepts the 
veteran's statements that he was exposed to loud noises 
during service.  

Currently, the veteran has a left ear hearing loss disability 
as contemplated by 38 C.F.R. § 3.385.  He has had left ear 
hearing loss disability since the 1970's.  he was separated 
from service in February 1970.  In February 2004, the VA 
examiner noted the veteran's history of noise exposure.  This 
history was accurate.  

Since the Board has found the veteran credible with regard to 
his statement that he had noise exposure during combat, there 
is a factual presumption that the left ear hearing loss 
disability is service-connected.  The Board must now weigh 
evidence contrary to that which established the presumption 
of service connection.  The contrary evidence is the lack of 
hearing loss disability on separation or immediately after 
separation from service.  The date of the first police 
officer hearing test is undated, so the Board cannot presume 
that it was within the one year presumptive period.  

However, despite the fact that hearing loss disability was 
not demonstrated on separation or for over 5 years, the Board 
does not find that there is clear and convincing evidence 
that rebuts the factual presumption of service connection.  
The veteran had noise exposure during combat service, as 
noted.  The competent evidence refers to a history of noise 
exposure which was accurate.  Given the foregoing, the 
evidence supports the claim of service connection.  
Accordingly, service connection is warranted for a left ear 
hearing loss disability.  


Feet Fungus and Malaria

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A notice of disagreement may 
be withdrawn in writing before a substantive appeal is filed.  
38 C.F.R. § 20.204(a) (2004).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204(c) (2004).  

In this case, a notice of disagreement as to the issues of 
whether new and material evidence has been received to reopen 
the claim of service connection for a fungus infection of the 
feet and entitlement to an increased rating for malaria was 
received in August 2003.  A statement of the case was issued 
in April 2004.  A VA Form 9 was received in June 2004, but 
the veteran specifically limited this substantive appeal to 
the issues of service connection for PTSD and for left ear 
hearing loss disability.  He did not file a substantive 
appeal as to the issues of whether new and material evidence 
has been received to reopen the claim of service connection 
for a fungus infection of the feet and entitlement to an 
increased rating for malaria.  

In August 2004, the Board received written notification from 
the veteran's representative that the veteran withdrew his 
appeal as to the issues of whether new and material evidence 
has been received to reopen the claim of service connection 
for a fungus infection of the feet and entitlement to an 
increased rating for malaria.  

Thus, the veteran has withdrawn his appeal as to the 
aforementioned issues.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration as to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to this issues.  The matter of whether 
new and material evidence has been received to reopen the 
claim of service connection for a fungus infection of the 
feet and entitlement to an increased rating for malaria are 
dismissed.



ORDER

Service connection for PTSD is granted.  

Service connection for left ear hearing loss disability is 
granted.  

The appeal as to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection for a fungus infection of the feet is dismissed.  

The appeal as to the issue of entitlement to an increased 
rating for malaria is dismissed.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


